DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 8/5/21, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11 and 12 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Yilmaz et al., US 9,087,828.
Regarding claim 1, Yilmaz (figure 9B) teaches a chip scale package semiconductor device, comprising; 
a semiconductor die 101 having a first major surface and an opposing second major surface, the semiconductor die 101 comprising at least two terminals 111 
a carrier 300’ comprising a first major surface and an opposing second major surface, wherein the first major surface of the semiconductor die 101 is mounted (using 305 & 130’ on the opposing second major surface of the carrier 300’; and 
a molding material 307a/307d partially encapsulating the semiconductor die 101 and the carrier 300’, wherein the first major surface of the carrier 300’ extends and is exposed through the molding material 307d (at the bottom) on a first side of the semiconductor device, and the at least two terminals 111 are exposed through the molding material 307a on a second side of the semiconductor device.
With respect to claim 2, Yilmaz (figure 9B) teaches the carrier 300’ extends through and is exposed through the molding material 307a/307d on opposing side walls of the device.
As to claim 3, Yilmaz (figure 9B) teaches the first major surface of the carrier is co-planar with the molding material on a top major surface of the semiconductor device.
In re claim 7, Yilmaz (figure 9B) teaches a top major surface and a second opposing major surface of the chip scale package device, wherein the top major surface comprises the carrier 300’, and wherein the second opposing major surface comprises the terminals 111 and the molding material 307a.

providing a semiconductor die 101 having a first major surface and an opposing second major surface, the semiconductor die 101 comprising at least two terminals 111 arranged directly on the second major surface on opposite sides of the semiconductor die 101 (figure 8A);
providing a carrier 300 comprising a first major surface and an opposing second major surface (figure 8A); 
mounting the first major surface of the semiconductor die 111 to the opposing second major surface of the carrier 300 (figure 8A); 
partially encapsulating the semiconductor die 101 and the carrier 300 in a molding material 307, wherein the first major surface of the carrier 300 extends through and is exposed through molding material 307 on a first side of the semiconductor device, and the at least two terminals 111 are exposed through molding material 307 on a second side of the semiconductor device (figures 8C-8D).
Pertaining to claim 9, Yilmaz (figure 8D) teaches the semiconductor die 101 and the carrier 300 are encapsulated such that the first major surface of the carrier 300 is co-planar with the molding material 307 on a top major surface of the semiconductor device.

Regarding claim 12, Yilmaz (figure 8D) teaches the at least two terminals 111 extend orthogonally from the second major surface through the molding material 307a so that the at least two terminals 111 are exposed on the second side of the semiconductor device. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al., US 9,087,828, as applied to claim 1 and 8 above, and further in view of Kim et al., US 9,449,911.
Concerning claims 4 and 10, Yilmaz fails to teach the opposing second major surface of the carrier is arranged as a recess in the carrier (claim 4); and the first major surface of the semiconductor die 101 is mounted in a recess arranged on the opposing second major surface of the carrier (claim 10). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the recess of Kim in the invention of Yilmaz because Kim teaches a recess results in a higher degree of precision alignment is obtained (column 4, lines 3- 11).
Pertaining to claim 5, Kim (figure 14) teaches the recess is arranged to mountably receive the semiconductor die 1420.
In claim 6, Kim (figure 14) teaches the recess is arranged to receive an adhesive layer 1410 for mounting the semiconductor die 1420 to the carrier 1400.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/16/21